DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 2, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the directional switch in ll. 3 of claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 13 objected to because of the following informalities:  Claim 13 recites “The electrically driven dump system of claim 112. The examiner believes the respective claim should be dependent upon base claim 12 and rewritten as “The electrically driven dump system of claim 12.  Appropriate correction is required.
Claim 15 objected to because of the following informalities:  Claim 15, recites  “The electrically driven dump system of claim 132. The examiner believes the respective claim should be dependent upon base claim 13 and rewritten as “The electrically driven dump system of claim 13.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, and 8-20 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Leehey et al. (US 2014/0265560).
Regarding claims 1 and 20, Leehey et al. discloses an electrically driven dump system, comprising: 
a DC-to-DC voltage converter [see power converter 4 in Fig. 1,  which may be a DC/DC converter, see 0037-0038] configured to receive input DC voltage from a battery bank [see vehicle battery 2 in Fig. 1 and 0036-0037] at a first voltage and output DC voltage at a second, increased voltage [such as the Bus B in Fig. 1 has a higher voltage than Bus A in Fig. 1, and see 0007-0009, 0036-0038 and 0040] 
an energy storage element that receives the increased DC voltage from the DC-to-DC voltage converter [see the energy storage 6 in Fig. 1 which may be coupled to the high voltage Bus B, either directly as shown in Fig. 2 or indirectly to provide power to one or more vehicle systems as shown in Fig. 3, 0045 and 0047] and; 
a controller that receives DC power from the energy storage element and converts the DC power into AC power [such that a corner controller 28 includes a controller 30 and a DC/AC inverter 32 that is coupled directly to BUS B as shown in Figs. 10A and 10B, for each wheel of the vehicle and controls an active suspension system 8 as shown in Fig. 1 and further in Figs. 10A and 10B, as the active suspension actuator 22 which may include  one or more actuators driven by power supplied from the Bus B. For example, the actuator may include an electric motor 24 as shown in Figs. 10A and 10B that can drive a fluid pump to actuate a hydraulic damper. Further, the high voltage or power from Bus B is directly connected to the energy storage element 6 which also provides a portion of power demanded by to the active suspension actuator, see 0049, 0100-0104]; and 
a motor that receives AC power from the controller, the motor being mechanically connectable to a pump [such that a corner controller 28 includes a controller 30 and a DC/AC inverter 32 that is coupled directly to BUS B as shown in Figs. 10A and 10B, for each wheel of the vehicle and controls an active suspension system 8 as shown in Fig. 1 and further in Figs. 10A and 10B, as the active suspension actuator 22 which may include  one or more actuators driven by power supplied from the Bus B. For example, the actuator may include an electric motor 24 as shown in Figs. 10A and 10B that can drive a fluid pump “corresponding to the pump” to actuate a hydraulic damper. Further, the high voltage or power from Bus B is directly connected to the energy storage element 6 which also provides a portion of power demanded by to the active suspension actuator, see 0049, 0100-0104, and 0111].  
Regarding claim 2, Leehey et al. discloses the electrically driven dump system of claim 1, wherein the energy storage element receives the increased DC voltage from the DC-to-DC voltage converter through a charge controller [see the energy storage 6 in Fig. 1 which may be coupled to the high voltage Bus B, either directly as shown in Fig. 2 or indirectly to provide power to one or more vehicle systems as shown in Fig. 3, 0045 and 0047. Further, controller 5 configured to control the manner in which the DC-DC converter 4 performs conversion may include any type of controller, and may include a control unit and/processor that controls the direction and/or magnitude of power flow in the DC-DC converter 4. The controller 5 may be integrated with the DC-DC converter 4, therefore the controller 5 corresponds to the charge controller as claimed, see 0039].  
Regarding claim 3, Leehey et al. discloses the electrically driven dump system of claim 1, wherein the battery bank is a battery bank [see vehicle battery 2 in Fig. 1 and see 0036-0037] of an electrical system of a semi-truck [see 0115], and wherein the battery bank is chargeable by an alternator of the semi-truck [see 0117].  
Regarding claim 4, Leehey et al. discloses the electrically driven dump system of claim 1, wherein the energy storage element is a second battery bank [see the energy storage 6 in Fig. 1 which may be coupled to the high voltage Bus B, either directly as shown in Fig. 2 or indirectly to provide power to one or more vehicle systems as shown in Fig. 3, and see 0045, 0047 and 0049].  
Regarding claim 5, Leehey et al. discloses the electrically driven dump system of claim 1, wherein the pump is a hydraulic pump [see 0006,0049, and 0102].  
Regarding claim 8, Leehey et al. discloses the electrically driven dump system of claim 1, wherein the energy storage element, the controller, the motor, and the pump are mountable on a semi-trailer [such that the vehicle electrical system comprises the energy storage element 6, controller 5, and the active suspension actuator 8 which may include one or more actuators driven by power supplied from the Bus B. For example, the actuator may include an electric motor 24 as shown in Figs. 10A and 10B that can drive a fluid pump “corresponding to the pump” to actuate a hydraulic damper would all be mount within the vehicle type such as a semi-trailer, see 0115].
Regarding claim 9, Leehey et al. discloses the electrically driven dump system of claim 1, wherein the controller provides three- phase AC power, and wherein the motor is a three-phase AC motor [such that a corner controller 28 includes a controller 30 and a DC/AC inverter 32 that is coupled directly to BUS B as shown in Figs. 10A and 10B, for each wheel of the vehicle and controls an active suspension system 8 as shown in Fig. 1 and further in Figs. 10A and 10B, as the active suspension actuator 22 which may include  one or more actuators driven by power supplied from the Bus B. For example, the actuator may include an electric motor 24 as shown in Figs. 10A and 10B that can drive a fluid pump “corresponding to the pump” to actuate a hydraulic damper. Further, the high voltage or power from Bus B is directly connected to the energy storage element 6 which also provides a portion of power demanded by to the active suspension actuator. Furthermore, the drive motor 24 may be a three-phase brushless motor, see 0049, 0100-0104, and 0111].
Regarding claim 10, Leehey et al. discloses the electrically driven dump system of claim 1, wherein the controller wirelessly communicates with an input device, wherein the input device receives user input to selectively activate or deactivate the motor [such that a corner controller 28 includes a controller 30 and a DC/AC inverter 32 that is coupled directly to BUS B as shown in Figs. 10A and 10B, for each wheel of the vehicle and controls an active suspension system 8 as shown in Fig. 1 and further in Figs. 10A and 10B, as the active suspension actuator 22 which may include  one or more actuators driven by power supplied from the Bus B. For example, the actuator may include an electric motor 24 as shown in Figs. 10A and 10B that can drive a fluid pump “corresponding to the pump” to actuate a hydraulic damper. Further, the high voltage or power from Bus B is directly connected to the energy storage element 6 which also provides a portion of power demanded by to the active suspension actuator. Furthermore, the drive motor 24 may be a three-phase brushless motor, see 0049, 0100-0104, and 0111. Further, controller 30 may receive information from a communication bus 34 shown in Fig. 10A from another corner controller 28 and/or an optional centralized vehicle dynamics processor, e.g. controller 5 “corresponding the input device is a computing system” shown in Fig. 1. Communication bus 34 may be the same as communication bus 7 as show in Fig. 1 which may be a wired or wireless communication bus that allows communications among different systems in the vehicle and see 0039] or change a directional switch.  
Regarding claim 11, Leehey et al. discloses the electrically driven dump system of claim 10, wherein the input device is a computing system that comprises one or more processors and one or more computer-readable hardware storage media and a user interface [such that a corner controller 28 includes a controller 30 and a DC/AC inverter 32 that is coupled directly to BUS B as shown in Figs. 10A and 10B, for each wheel of the vehicle and controls an active suspension system 8 as shown in Fig. 1 and further in Figs. 10A and 10B, as the active suspension actuator 22 which may include  one or more actuators driven by power supplied from the Bus B. For example, the actuator may include an electric motor 24 as shown in Figs. 10A and 10B that can drive a fluid pump “corresponding to the pump” to actuate a hydraulic damper. Further, the high voltage or power from Bus B is directly connected to the energy storage element 6 which also provides a portion of power demanded by to the active suspension actuator. Furthermore, the drive motor 24 may be a three-phase brushless motor, see 0049, 0100-0104, and 0111. Further, controller 30 may receive information from a communication bus 34 shown in Fig. 10A from another corner controller 28 and/or an optional centralized vehicle dynamics processor, e.g. controller 5 “corresponding the input device is a computing system” shown in Fig. 1. Communication bus 34 may be the same as communication bus 7 as show in Fig. 1 which may be a wired or wireless communication bus that allows communications among different systems in the vehicle and see 0039. In addition, the controller 5 is implemented by computing device 100 shown in Fig. 12 including one or more processors, storage media and user interfaces 1007 as shown in Fig. 12 and 0120-0122].  
Regarding claim 12, Leehey et al. discloses the electrically driven dump system of claim 1, wherein the controller communicates with a computing system that has one or more processors and one or more computer-readable hardware storage media [such that a corner controller 28 includes a controller 30 and a DC/AC inverter 32 that is coupled directly to BUS B as shown in Figs. 10A and 10B, for each wheel of the vehicle and controls an active suspension system 8 as shown in Fig. 1 and further in Figs. 10A and 10B, as the active suspension actuator 22 which may include  one or more actuators driven by power supplied from the Bus B. For example, the actuator may include an electric motor 24 as shown in Figs. 10A and 10B that can drive a fluid pump “corresponding to the pump” to actuate a hydraulic damper. Further, the high voltage or power from Bus B is directly connected to the energy storage element 6 which also provides a portion of power demanded by to the active suspension actuator. Furthermore, the drive motor 24 may be a three-phase brushless motor, see 0049, 0100-0104, and 0111. Further, controller 30 may receive information from a communication bus 34 shown in Fig. 10A from another corner controller 28 and/or an optional centralized vehicle dynamics processor, e.g. controller 5 “corresponding the input device is a computing system” shown in Fig. 1. Communication bus 34 may be the same as communication bus 7 as shown in Fig. 1 which may be a wired or wireless communication bus that allows communications among different systems in the vehicle and see 0039. In addition, the controller 5 is implemented by computing device 100 shown in Fig. 12 including one or more processors, storage media and user interfaces 1007 as shown in Fig. 12 and 0120-0122].  
Regarding’s claims 13 and 14, Leehey et al. discloses the electrically driven dump system of claim 12, wherein the computing system communicates with one or more sensors associated with the motor or the pump [such that a corner controller 28 includes a controller 30 and a DC/AC inverter 32 that is coupled directly to BUS B as shown in Figs. 10A and 10B, for each wheel of the vehicle and controls an active suspension system 8 as shown in Fig. 1 and further in Figs. 10A and 10B, as the active suspension actuator 22 which may include  one or more actuators driven by power supplied from the Bus B. For example, the actuator may include an electric motor 24 as shown in Figs. 10A and 10B that can drive a fluid pump “corresponding to the pump” to actuate a hydraulic damper. Further, the high voltage or power from Bus B is directly connected to the energy storage element 6 which also provides a portion of power demanded by to the active suspension actuator. Furthermore, the drive motor 24 may be a three-phase brushless motor, see 0049, 0100-0104, and 0111. Further, controller 30 may receive information from a communication bus 34 shown in Fig. 10A from another corner controller 28 and/or an optional centralized vehicle dynamics processor, e.g. controller 5 “corresponding the input device is a computing system” shown in Fig. 1. Communication bus 34 may be the same as communication bus 7 as show in Fig. 1 which may be a wired or wireless communication bus that allows communications among different systems in the vehicle and see 0039. In addition, the forward-looking sensors may be mounted on the vehicle and may sense features of driving surface such as bumps or potholes and provide features to the controller 5, see 0065-0066. Also, the controller 30 may receive information from one or more sensors of the active suspension 22, motor 24 and/or pump 26 regarding parameter, e.g. “hydraulic pressure sensor” of the active suspension actuator 22, see 0103].
Regarding claim 15, Leehey et al. discloses the electrically driven dump system of claim 132, wherein the computer-readable hardware storage media include computer-executable instructions being executable by the one or more processors to cause the computing system to provide a notification on a user interface associated with the computing system in response to detecting that a sensor reading of the one or more sensors of the system has met or exceeded a predetermined threshold value [such that a corner controller 28 includes a controller 30 and a DC/AC inverter 32 that is coupled directly to BUS B as shown in Figs. 10A and 10B, for each wheel of the vehicle and controls an active suspension system 8 as shown in Fig. 1 and further in Figs. 10A and 10B, as the active suspension actuator 22 which may include  one or more actuators driven by power supplied from the Bus B. For example, the actuator may include an electric motor 24 as shown in Figs. 10A and 10B that can drive a fluid pump “corresponding to the pump” to actuate a hydraulic damper. Further, the high voltage or power from Bus B is directly connected to the energy storage element 6 which also provides a portion of power demanded by to the active suspension actuator. Furthermore, the drive motor 24 may be a three-phase brushless motor, see 0049, 0100-0104, and 0111. Further, controller 30 may receive information from a communication bus 34 shown in Fig. 10A from another corner controller 28 and/or an optional centralized vehicle dynamics processor, e.g. controller 5 “corresponding the input device is a computing system” shown in Fig. 1. Communication bus 34 may be the same as communication bus 7 as show in Fig. 1 which may be a wired or wireless communication bus that allows communications among different systems in the vehicle and see 0039. In addition, the controller 5 is implemented by computing device 100 shown in Fig. 12 including one or more processors, storage media and user interfaces 1007 as shown in Fig. 12 and 0120-0122. Also, the controller 30 may receive information from one or more sensors of the active suspension 22, motor 24 and/or pump 26 regarding parameter, e.g. “hydraulic pressure sensor, throttle power” of the active suspension actuator 22 and reducing the power or voltage based on detecting the power or voltage over a threshold, see 0103].
 Regarding claim 16, Leehey et al. discloses the electrically driven dump system of claim 1, further comprising a cooling system in fluid communication with the motor [ such that the load can include electric AC compressors, blower, an electric fan all of which corresponding to the “cooling system” in communication with the motor of the vehicle, see Fig. 10A and 10B of the active suspension actuator system 22 and see 0049 and 0116].
Regarding claim 17, Leehey et al. discloses an electrically driven dump system, comprising: 
a DC-to-DC voltage converter configured to receive a first DC voltage from an alternator of a semi-truck and output a second, higher, DC voltage; an energy storage element that receives the second DC voltage from the DC-to-DC voltage converter [see power converter 4 in Fig. 1,  which may be a DC/DC converter, see 0037-0038 configured to receive input DC voltage from a battery bank see vehicle battery 2 in Fig. 1 and 0036-0037 at a first voltage and output DC voltage at a second, increased voltage, such as the Bus B in Fig. 1 has a higher voltage than Bus A in Fig. 1, and see 0007-0009, 0036-0038 and 0040. The battery bank is connected to an alternator of a semi-truck, see 0115-0117]; 
a controller that receives DC power from the energy storage element and converts the DC power into AC power, the controller coupled to one or more external controls [such that a corner controller 28 includes a controller 30 and a DC/AC inverter 32 that is coupled directly to BUS B as shown in Figs. 10A and 10B, for each wheel of the vehicle and controls an active suspension system 8 as shown in Fig. 1 and further in Figs. 10A and 10B, as the active suspension actuator 22 which may include  one or more actuators driven by power supplied from the Bus B. For example, the actuator may include an electric motor 24 as shown in Figs. 10A and 10B that can drive a fluid pump to actuate a hydraulic damper. Further, the high voltage or power from Bus B is directly connected to the energy storage element 6 which also provides a portion of power demanded by to the active suspension actuator, see 0049, 0100-0104. Further, controller 30 may receive information from a communication bus 34 shown in Fig. 10A from another corner controller 28 and/or an optional centralized vehicle dynamics processor, e.g. controller 5 “corresponding the input device is a computing system” shown in Fig. 1. Communication bus 34 may be the same as communication bus 7 as show in Fig. 1 which may be a wired or wireless communication bus that allows communications among different systems in the vehicle and see 0039. In addition, the controller 5 is implemented by computing device 100 shown in Fig. 12 including one or more processors, storage media and user interfaces 1007 as shown in Fig. 12 and 0120-0122]; 
a contactor [see 11 in Figs. 6A and 6B] interposed between the DC-to-DC voltage converter [see DC/DC] and the controller [0075], the contactor operable to disconnect from the controller [see contactor 11 in Fig. 6B and 6C and 0075]; and 
a motor that receives AC power from the controller, the motor being mechanically connectable to a pump [such that a corner controller 28 includes a controller 30 and a DC/AC inverter 32 that is coupled directly to BUS B as shown in Figs. 10A and 10B, for each wheel of the vehicle and controls an active suspension system 8 as shown in Fig. 1 and further in Figs. 10A and 10B, as the active suspension actuator 22 which may include  one or more actuators driven by power supplied from the Bus B. For example, the actuator may include an electric motor 24 as shown in Figs. 10A and 10B that can drive a fluid pump “corresponding to the pump” to actuate a hydraulic damper. Further, the high voltage or power from Bus B is directly connected to the energy storage element 6 which also provides a portion of power demanded by to the active suspension actuator, see 0049, 0100-0104, and 0111].  
Regarding claim 18, Leehey et al. discloses the electrically driven dump system of claim 17, further comprising an electronic control module (ECM) connected to the controller [such that a corner controller 28 includes a controller 30 and a DC/AC inverter 32 that is coupled directly to BUS B as shown in Figs. 10A and 10B, for each wheel of the vehicle and controls an active suspension system 8 as shown in Fig. 1 and further in Figs. 10A and 10B, as the active suspension actuator 22 which may include  one or more actuators driven by power supplied from the Bus B. Further, controller 30 may receive information from a communication bus 34 shown in Fig. 10A from another corner controller 28 and/or an optional centralized vehicle dynamics processor, e.g. controller 5  shown in Fig. 1. Communication bus 34 may be the same as communication bus 7 as show in Fig. 1 which may be a wired or wireless communication bus that allows communications among different systems in the vehicle and see 0039. In addition, the controller 5 is implemented by computing device 100 shown in Fig. 12 including one or more processors, storage media and user interfaces 1007 as shown in Fig. 12 and 0120-0122.
Regarding claim 19, Leehey et al. discloses the electrically driven dump system of claim 18, wherein the ECM is in communication with an unload safety pressure sensor and switch, a remote control module, and a wireless control module [such that a corner controller 28 includes a controller 30 and a DC/AC inverter 32 that is coupled directly to BUS B as shown in Figs. 10A and 10B, for each wheel of the vehicle and controls an active suspension system 8 as shown in Fig. 1 and further in Figs. 10A and 10B, as the active suspension actuator 22 which may include  one or more actuators driven by power supplied from the Bus B. For example, the actuator may include an electric motor 24 as shown in Figs. 10A and 10B that can drive a fluid pump “corresponding to the pump” to actuate a hydraulic damper. Further, controller 30 may receive information from a communication bus 34 shown in Fig. 10A from another corner controller 28 and/or an optional centralized vehicle dynamics processor, e.g. controller 5  shown in Fig. 1. Communication bus 34 may be the same as communication bus 7 as show in Fig. 1 which may be a wired or wireless communication bus that allows communications among different systems in the vehicle and see 0039. In addition, the forward-looking sensors may be mounted on the vehicle and may sense features of driving surface such as bumps or potholes and provide features to the controller 5, see 0065-0066. Also, the controller 30 may receive information from one or more sensors of the active suspension 22, motor 24 and/or pump 26 regarding parameter, e.g. “hydraulic pressure sensor” of the active suspension actuator 22, see 0103]. The controller 5 in communication with controller 30 includes communication with contactor switch 11 as shown in Figs. 6B and BC and 0075].

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim 5, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Combined claim 6 would be allowable over the prior art references of record because the prior art references failed to teach or suggest 
wherein the hydraulic pump is connectable to a hydraulic tank connectable to a dump system, such that operating the hydraulic pump actuates the dump system when the hydraulic pump is connected to the hydraulic tank and the hydraulic tank is connected to the dump system as set forth in the claimed invention.  

Claim 7 is also indicated as allowable subject matter because the claim is dependent upon base claim 6 as discussed above.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRENCE RONIQUE WILLOUGHBY whose telephone number is (571)272-2725. The examiner can normally be reached M-F 9:30-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TERRENCE R WILLOUGHBY/Examiner, Art Unit 2836                                                                                                                                                                                                        9/22/22



/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836